Exhibit 16 Letter of Crowe Horwath LLP March 7, 2012 Office of the Chief Accountant Securities and Exchange Commission treet, N. E. Washington, D.C. 20549 Ladies and Gentlemen: We have read the comments made regarding us in Item 4.01 of Form 8-K of Farmers Capital Bank Corporation, dated March 7, 2012, and to be filed on March 7, 2012, as contained in the first, second, and third paragraphs of Item 4.01, and are in agreement with those statements. /s/ Crowe Horwath LLP Crowe Horwath LLP Louisville, Kentucky cc: Mr. David O’Bryan Audit Committee Chairman Farmers Capital Bank Corporation
